Case 2:19-cv-00085-JMS-DLP Document 207 Filed 11/17/20 Page 1 of 2 PageID #: 5243




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

  ROGER TODD,                                  )
                                               )
                             Plaintiff,        )
                                               )
                        v.                     )     No. 2:19-cv-00085-JMS-DLP
                                               )
  OCWEN LOAN SERVICING, LLC,                   )
  DEUTSCHE BANK NATIONAL TRUST                 )
  CO.,                                         )
                                               )
                             Defendants.       )

                  MINUTE ENTRY FOR NOVEMBER 12, 2020
                        DISCOVERY CONFERENCE
                 HON. DORIS L. PRYOR, MAGISTRATE JUDGE


        Parties appeared by telephone for a Discovery Conference on November 12,

  2020. The parties reported on the status of and future plans for discovery. The

  parties requested an extension of the fact discovery and dispositive motion deadline.

  The deadline to complete fact discovery is hereby EXTENDED to February 17, 2021

  and the dispositive motion deadline to March 31, 2021.


        This matter is scheduled for a telephonic status conference on January 12,

  2021 at 2:30 p.m. (Eastern) to discuss case status. Counsel shall attend the status

  conference by calling the designated telephone number, to be provided by the Court

  via email generated by the Court’s ECF system.


     Date: 11/17/2020
Case 2:19-cv-00085-JMS-DLP Document 207 Filed 11/17/20 Page 2 of 2 PageID #: 5244




  Distribution:

  All ECF-registered counsel of record via email
